Filed 08/06/20                                     Case 17-12272                                               Doc 132


            1    TOTAL PAGES: 1
                 RUSSELL W. REYNOLDS #138075
            2    COLEMAN & HOROWITT, LLP
                 Attorneys at Law
            3    499 West Shaw, Suite 116
                 Fresno, California 93704
            4    Telephone: (559) 248-4820
                 Facsimile: (559) 248-4830
            5    E-Mail: rreynolds@ch-law.com

            6    Attorneys for James Edward Salven, Chapter 7 Trustee

            7

            8                            IN THE UNITED STATES BANKRUPTCY COURT

            9                        EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION

           10    In re:                                              Case No. 17-12272-A-7
                                                                     Chapter 7
           11    LEONARD E. HUTCHINSON;
                 SONYA C. HUTCHINSON,                                DC No.: JCW-1
           12
                                        Debtors.                     Date: August 19, 2020
           13                                                        Time: 9:00 a.m.
                                                                     Dept: A
           14                                                        Ctrm: 11, Fifth Floor
                                                                     Location: 2500 Tulare Street
           15                                                                  Fresno, CA

           16
                                                                     Judge:   Honorable Jennifer E. Niemann
           17

           18       NOTICE OF NON-OPPOSITION OF JAMES E. SALVEN, CHAPTER 7 TRUSTEE
                    TO M&T BANK AS ATTORNEY IN FACT FOR LAKEVIEW LOAN SERVICING,
           19               LLC’S MOTION FOR RELIEF FROM AUTOMATIC STAY

           20             James E. Salven, Chapter 7 Trustee, does not oppose M&T Bank as Attorney in Fact for

           21    Lakeview Loan Servicing, LLC’s motion for relief from stay consisting of real property

           22    commonly known as 41691 Road 96, Dinuba, California 93618.

           23             Further, James E. Salven, Chapter 7 Trustee consents to an order granting the motion for

           24    relief from stay.

           25                                                  COLEMAN & HOROWITT, LLP

           26
                 Dated: August 6, 2020                         By:    /s/ Russell W. Reynolds
           27                                                         RUSSELL W. REYNOLDS
                                                                      Attorneys for James E. Salven, Chapter 7
           28                                                         Trustee

                                                              1

                                                                                         NOTICE OF NON-OPPOSITION
